Title: From George Washington to Major General William Heath, 5 July 1780
From: Washington, George
To: Heath, William


					
						Head Quarters Bergen County [N.J.]
						Dear Sir
						
							5th[–6] July 1780.
						
					
					I have been favd with yours of the 20th and 30th ulto. The Ammunition—The Cannon belonging to the Continent, and the other Stores had been ordered to Springfeild, and part had been removed,

at very considerable expence, on account of transportation. On the prospect of a safe navigation of the Sound, I directed Major Perkins to withhold the removal of the remainder, but to deposit them in places of safety. If you do not like their present position, you will be pleased to make a change, and order a small guard from Greenes Regt to secure them.
					The Resolution of Congress, to which you refer, seems clear and explicit. I am told it was passed to prevent persons who had been in office from drawing subsistence after they were out of service—many having continued to do so for a long time, under pretence that their accounts with the public were unsettled, or upon some such pleas.
					General Glover has returned to Springfeild to receive and forward the Massachusetts Levies.
					I, some time ago, directed Colo: Greene to have all the public Boats collected and repaired—You will be pleased to enquire whether it has been done. They should be drawn up the River to a place of perfect security, to prevent any attempt upon them—There had been a quantity of platform plank and other materials provided by General Gates last year—you will be pleased also to make enquiry after them, and if they are to be found, have them collected and held ready for removal.
					I hope, from the accounts brought by the Vessel from France to Boston, that we shall soon have the pleasure of seeing the Chevalier de Ternay. I am with great Esteem Dear Sir Your most obt Servt
					
						Go: Washington
					
					
						P.S. 6th—I have just recd yours of the 2d and am much obliged by the intelligence which you communicate.
					
				